Exhibit 10.2

 

THIS REVISED AGREEMENT made the November 30, 2005 by and among Golden Health
Holdings, Inc., a Nevada corporation (hereinafter the “Party A”), Joy Power
International Holdings Limited, a Hong Kong corporation and 100% owned by Golden
Health Holdings, Inc. (hereinafter the “Party B”), Dalian Fengming International
Recreation Town Co., Limited, a company established in the People’s Republic of
China (hereinafter the “Party C”) and Ms. Hoi-ho Kiu, the CEO of Party A
(hereinafter the “Confirmor”).

 

WHEREAS the Parties A, B and C have entered into a Sale and Purchase Agreement
dated November 17, 2005 (the “Agreement”).

 

NOW, THEREFORE, the Parties agree to revise the Agreement as follows:

 

1.                                       Party C shall sell its 100% beneficial
interests in the Recreation Town to the Confirmor, for RMB 38 million (the
“Selling Price”) to be payable by the Confirmor in six months from the date of
the Agreement to Party C.

 

2.                                      In return, the Confirmor shall sell the
100% beneficial interests in the Recreation Town to Party B in exchange for
32,000,000 shares of common stock of Golden Health, par value $0.001 per share
(the “Golden Health Common Stock”).

 

3.                                      Such Golden Health Common Stock shall be
issued to the Confirmor by Party A upon the written confirmation by the
Confirmor that Party C has the proper legal title of the Recreation Town.

 

4.                                      Party B confirms that there is no
intention to change the management of the Recreation Town.

 

5.                                      Party C unconditionally and irrevocably
undertakes to Party A and Party B that from the date of the Agreement up to the
time when all formal legal procedures in China in connection with transfer of
100% of the beneficial interests in the Recreation Town to Party B are completed
and all Chinese governmental approvals, certificates and licenses are granted to
Party B, all equity interests and income generated from the 100% beneficial
interests in the Recreation Town should be properly accounted for Party B by
Party C.  Party C shall no longer entitle to any such equity interests and
income.

 

6.                                      This Revised Agreement shall be governed
and construed in accordance with the Laws of Nevada and the parties hereby
submit the non-exclusive jurisdiction of the Courts of Nevada.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Revised Agreement has been executed as of the day and
year first above written.

 

By: /s/ Hoi-ho Kiu

 

Ms. Hoi-ho Kiu

CEO, for and on behalf of

Golden Health Holdings, Inc.

 

By: /s/ Hoi-ho Kiu

 

Ms. Hoi-ho Kiu

Secretary, for and on behalf of

Joy Power International Holdings Limited

 

By: /s/ Tian-Lu Chen

 

Mr. Tian-Lu Chen

Authorized Representative, for and on behalf of

Dalian Fengming International Recreation Town Co., Limited

 

By: /s/   Hoi-ho Kiu

 

Ms. Hoi-ho Kiu

 

2

--------------------------------------------------------------------------------